DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 12/11/2019.
Claims 1-20 are pending; claims 1-14 have been elected and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentable distinct species:
Species A (claims 1-14): directed to storing a transaction to a hash chain using lock block and data block, represented by the embodiment described in Fig. 2 and paragraphs [0038]-[0049] of the specification.
Species B (claims 15-20): directed to processing a transaction with two different hash chains, represented by the embodiment described in Fig. 3 and paragraphs [0050]-[0055] of the specification.

The species are independent or distinct because claims to the different species 
recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	The applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
	Should the applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, the applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, the applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call was made on 2/14/2022 to request an oral election to the above restriction requirement. Mr. Benjamin King returned the phone call on 2/21/2022 and elected the species A (claims 1-14), without traverse. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 13 recite “pushing a transaction identifier of a nested transaction onto a stack of transaction identifiers, the nested transaction nested within the transaction.” The specification is in silent with this limitation. The specification discloses “[A] transaction identifier may be pushed onto a stack of transaction identifiers when a transaction includes a nested transaction” in paragraph [0046] of the specification. The specification only describes pushing a transaction identifier, not a nested transaction identifier, to a stack of transaction identifiers. Furthermore, the specification discloses a tail stack with tail block identifier in the mitigator program of the server, but does not disclose where the stack of transaction identifiers is located.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claims 1 and 8 recite “wherein storing the transaction data comprises: appending a lock block to the hash chain, wherein appending the lock block comprises setting a tail block identifier of the hash chain from a preceding tail block of a preceding transaction to the lock block, appending a data block to the hash chain, wherein appending the data block comprises setting the tail block identifier of the hash chain to the data block.” It is unclear what the lock block and the data block comprise. Is the transaction data included in the data block? 
Claim 1 recites “setting the tail block identifier of the hash chain to a previous block on the hash chain that was appended to the hash chain prior to the data block to remove the transaction data from the transaction without invalidating the hash chain,” and claim 8 recites “removing the transaction data from the transaction without invalidating the hash chain by setting the tail block identifier of the hash chain to a previous block on the hash chain that was appended to the hash chain prior to the data block.” First, it is unclear whether the transaction data is included in the data block. Second, the manner of removing the transaction data from the transaction is unclear. Does “remove the transaction data from the transaction” mean removing the data block which comprises the transaction data of the transaction from the hash chain?
Claims 1 and 8 recite “wherein appending the lock block comprises setting a tail block identifier of the hash chain from a preceding tail block of a preceding transaction to the lock block … setting the tail block identifier of the hash chain to the data block; setting the tail block identifier of the hash chain to a previous block on the hash chain that was appended to the hash chain prior to the data block  … setting the tail block identifier of the hash chain to the updated data block,” and claims 4 and 11 recite “setting the tail block identifier to the preceding tail block to remove the lock block.” The manner of setting a tail block identifier of the hash chain is unclear. It is unclear where the tail block identifier is stored, in a block of the hash chain or off the hash chain.
Dependent claims 2-7 and 9-14 are rejected because they depend on the rejected independent claims 1 and 8, respectively.
Claims 7 and 14 recite “presenting the account balance chain and the account activity chain updated with the account balance chain transaction and the account activity chain transaction.” The manner of presenting the account balance chain and the account activity chain is unclear. In other words, it is unclear how to present the account balance chain and the account activity chain. Does “presenting the account balance chain and the account activity chain” mean presenting all of the blocks in these two hash chains, or only the transaction data in the hash chains?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method, and claims 8-14 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite storing/processing a transaction. Specifically, the claims recite “storing transaction data of a transaction, wherein changing … data … invalidates … wherein storing the transaction data comprises: appending a lock block … wherein appending the lock block comprises setting a tail block identifier … from a preceding tail block of a preceding transaction to the lock block, appending a data block … wherein appending the data block comprises setting the tail block identifier …to the data block; setting the tail block identifier … to a previous block … that was appended to … prior to the data block to remove the transaction data from the transaction without invalidating [removing the transaction data from the transaction without invalidating … by setting the tail block identifier … to a previous block … that was appended to … prior to the data block]; and appending an updated data block … to update the transaction with updated transaction data, wherein appending the updated data block comprises setting the tail block identifier … to the updated data block,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for storing/processing a transaction in a hash chain. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of a hash chain, a memory, and a processor, merely use a computer and a hash chain as tools to perform an abstract idea. Specifically, a hash chain, a memory, and a processor perform the steps or functions of storing the transaction data of a transaction in a hash chain by appending lock block and data block, of removing the transaction data, and of storing the updated transaction data by appending an updated data block. The use of a processor/computer and a hash chain as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a hash chain, a memory, and a processor to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of storing/processing a transaction. As discussed above, taking the claim elements separately, a hash chain, a memory, and a processor perform the steps or functions of storing the transaction data of a transaction in a hash chain by appending lock block and data block, of removing the transaction data, and of storing the updated transaction data by appending an updated data block. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of storing a transaction. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-7 and 9-14 further describe the abstract idea of storing/processing a transaction. Claims 2-3 and 9-10 disclose denying/processing an access request. Claims 4 and 11 disclose removing a lock block by setting the tail block identifier. Claims 5 and 12 disclose locking and/or unlocking access to the hash chain. Claims 6 and 13 recite pushing a transaction identifier to a stack of transaction identifiers. Claims 7 and 14 disclose storing transactions in an account balance chain and an account activity chain. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1).
Claims 1 and 8:
Leonard discloses the following:
a.	a processor; a memory coupled to the processor; the memory comprising an application, wherein the application executes on the processor and is configured for. (See Fig. 9 and paragraphs [0108]-[0113].)
b.	storing transaction data of a transaction of a hash chain (i.e., a blockchain-based distributed ledger), wherein changing hash chain data within the hash chain invalidates the hash chain, wherein storing the transaction data comprises. (See paragraph [0010]; paragraphs [0025]-[0030]; Fig. 2; paragraphs [0054]-[0055], “[i]n the backend, the bid platform 100 can be operating as a blockchain-based distributed ledger 216 [FIG. 2]. The ledger stores individual user/customer profiles, merchant profiles, information about requests and bids, and session data. Data sets may be individually stored as blocks on the distributed ledger 216. The distributed ledger 216 stores bid events, offer events and financing events for automated notification and matching”; and paragraph [0076], “[t]he distributed ledger network 520 can be used for securely logging the bid events and offer events, ensuring that the bid session cannot be tampered with by participants. The distributed ledger network 520 is used to securely store the successful offer events and purchase transactions, which have been accepted by the customer.” One of ordinary skill in the art knows that a blockchain is a type of hash chain, and that the blocks are linked by storing a previous block’s hash in a block. Changing block data within the blockchain invalidates the blockchain.)
c.	appending a lock block to the hash chain, and appending a data block to the hash chain. (See paragraph [0054], “[i]n some embodiments, the bid platform 100 has a blockchain architecture, including the ability to read-lock blocks so a merchant system can ensure accurate bid information is being used when entering or updating a bid, and unlocking the block once the merchant has completed any related writing of offer smart contracts to the distributed ledger 216. The bid platform 100 can lock bid events and offer events until the expiration of a time period or a matching offer has been accepted. The bid platform 100 can lock finance request events and finance bid events until the expiration of a time period or a matching finance bid has been accepted”; paragraph [0066], “[b]id platform 100 can lock portions of the distributed ledger during the bid session. The bid session can be associated with an active time period or expiry time”; paragraph [0069], “[t]he blocks [or entries] record events corresponding to bids, offers, and purchase transactions. The distributed ledger 216 generates read-lock blocks so a merchant can ensure accurate bid or offer information is being used when entering or updating an offer. The distributed ledger 216 is configured to unlock the block once the merchant has completed any related writing of offers to the ledger. The distributed ledger 216 can be a block chain, for example. Blocks can also refer to entries of the distributed ledger 216”; paragraphs [0076]-[0077]; and paragraphs [0099]-[0100], “[i]n order to ensure design modularity, and reusability, a formal locking proxy contract can be implemented by the bid platform 100. In some embodiments, the bid platform 100 provides a Read/Write locked contract implementation, which maintains two new fields: readers and writers to keep track of the currently active readers and writers.”)
d.	appending an updated data block to the hash chain to update the transaction with updated transaction data. (See paragraph [0016], “records the bid smart contract on a distributed ledger as a bid event … add the offer smart contract to the distributed ledger as an offer event … and store a purchase event on the distributed ledger,” and paragraphs [0052]-[0053].)
Leonard does not explicitly disclose the following:
a tail block identifier;
setting the block identifier of the hash chain from a preceding tail block of a preceding transaction to the lock block, setting the tail block identifier of the hash chain to the data block; and
setting the tail block identifier of the hash chain to a previous block on the hash chain that was appended to the hash chain prior to the data block to remove the transaction data from the transaction without invalidating the hash chain.
However, Sundrani discloses the following:
a.	a tail block identifier (i.e., last entry pointer), and setting the block identifier of a chain of blocks from a preceding block tail block to a current tail block. (See Figs. 3-4; paragraphs [0031]-[0032], “[t]he SBBM list 300 may also include a last entry pointer 304 pointing to the last bad block entry 100 in a linked list of bad block entries 100…. The firmware may then create 406 a last bad block entry 100, and populate the last entry pointer 304 of the SBBM list 300 with a pointer to the last bad block entry 100”; and paragraphs [0036]-[0037], “[t]he firmware may then modify 702 the next entry pointer 106 of the bad block entry 100 identified by the last entry pointer 304 in the SBBM list 300 to point to the new bad block entry 100. Finally, the firmware may modify 704 the last entry pointer 304 of the SBBM list 300 to point to the new bad block entry 100. The process then ends 520.”)
b.	setting a identifier (i.e., a pointer) to a different block to remove a block. (See paragraph [0047], “[i]f the write operation did not end within the sequence of the next greater bad block entry, the firmware may delete 1116 the next greater bad block entry by modifying the next entry pointer 106 of the next lesser bad block entry to point to the bad block entry 100 identified by the next entry pointer 106 of the next greater bad block entry.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonard, to incorporate with the teachings of Sundrani, to store a tail block identifier of a hash chain and remove a block by setting the tail block identifier to another block, so that the last block of the hash chain can be traced and the mechanisms for adding, deleting, consolidating and splitting blocks can be performed.
The combination of Leonard and Sundrani discloses the claimed invention but does not explicitly disclose removing a block from a hash chain without invalidating the hash chain.
Yan discloses removing a block from a hash chain (i.e., a blockchain) by adjusting the pointers without invalidating the hash chain. (See page 2-3 and pages 6-7, “[f]or example, in the transaction chain, the deleted N blocks are the i-th block to the j-th block, and the head pointer points to the i-1th block in the transaction chain, and the j+1 is pointed to by the tail pointer. Here, the head pointer and the tail pointer may be block identifiers for executing corresponding blocks, and/or a storage address or the like may uniquely identify the block or the location of the block in the link chain.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Leonard and Sundrani, to incorporate with the teachings of Yan, and to remove a block from an immutable hash chain by adjust the pointers, so that the transaction data can be removed from the hash chain without invalidating the hash chain. This feature makes the system more flexible.

Claims 4 and 11:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard discloses the lock block in the hash chain. (See paragraph [0054]; paragraph [0066]; paragraph [0069]; paragraphs [0076]-[0077]; and paragraphs [0099]-[0100].)
Sundrani discloses the tail block identifier and setting a identifier (i.e., a pointer) to a different block to remove a block. (See Figs. 3-4; paragraphs [0031]-[0032]; paragraphs [0036]-[0037]; and paragraph [0047].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonard, to incorporate with the teachings of Sundrani, and to store a tail block identifier of a hash chain and remove a block from a hash chain by setting the tail block identifier to a preceding tail block, so that the last block of the hash chain can be traced and the mechanisms for adding, deleting, consolidating and splitting blocks can be performed.

Claims 5 and 12:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard further discloses locking access to the hash chain in response to appending the lock block; and unlocking access to the hash chain in response to appending an unlock block of the transaction to the hash chain. (See paragraph [0018]; paragraph [0054]; paragraph [0066]; and paragraph [0069].)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1) and Acuña-Rohter et al. (US 20160328796 A1).
Claims 2 and 9:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard discloses accessing transactions. (See [0061] and [0090].)
None of Leonard, Sundrani, and Yan explicitly discloses denying read access to the transaction in response to a read request that does not include a transaction identifier of the transaction.
However, Acuña-Rohter discloses denying a request to the transaction in response to a request that does not include a valid identifier. (See paragraph [0119].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Leonard, Sundrani, and Yan, to incorporate with the teachings of Acuña-Rohter, and to deny the access request if the request does not include a valid transaction identifier, so that the system can identify the error before processing the request.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1) and Patel et al. (US 20220029792 A1).
Claims 3 and 10:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard discloses accessing transactions. (See [0061] and [0090].)
None of Leonard, Sundrani, and Yan explicitly discloses transmitting the transaction data in response to a read request that includes a transaction identifier of the transaction, the transaction identifier generated by a mitigator program that received the read request.
However, Patel discloses transmitting the transaction data in response to a read request that includes a transaction identifier of the transaction, the transaction identifier generated by the server that received the read request. (See paragraph [0046] and paragraph [0105].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Leonard, Sundrani, and Yan, to incorporate with the teachings of Patel, and to transmit the transaction data based on a transaction identifier in a read request, so that the users can obtain the transaction data associated with the transaction identifier by sending the read request.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1) and Riegel (US 20150193265 A1).
Claims 6 and 13:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
None of Leonard, Sundrani, and Yan explicitly discloses pushing a transaction identifier of a nested transaction onto a stack of transaction identifiers, the nested transaction nested within the transaction.
However, Riegel discloses storing a transaction identifier of a nested transaction, the nested transaction nested within the transaction. (See paragraphs [0024]-[0027].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leonard, Sundrani, and Yan, to incorporate with the teachings of Riegel, and to store a transaction identifier of a nested transaction, so that the system can monitor the nested transactions.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20180300741 A1) in view of Sundrani (US 20120262815 A1), and further in view of Yan (WO 2019024780 A1) and Mahmood et al. (US 20200177386 A1).
Claims 7 and 14:
Leonard in view of Sundrani and Yan discloses the limitations shown above.
Leonard discloses locking the hash chain by appending the lock block, the hash chain being an account balance and/or account activity chain, to prevent access to the account balance and/or account activity chain while the account balance and/or account activity chain is updated; appending the transaction as an account balance and/or account activity chain transaction to the account balance and/or account activity chain, the account activity transaction corresponding to the account balance transaction; unlocking the account balance and/or account activity chain; and presenting the account balance and/or account activity chain updated with the account balance and/or account activity chain transaction. (See paragraph [0018]; paragraphs [0052]-[0055]; paragraph [0066]; paragraph [0069]; paragraphs [0072]-[0077].)
None of Leonard, Sundrani, and Yan explicitly discloses a second hash chain.
However, Mahmood discloses a second blockchain for different type of transactions. (See paragraph [0131].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leonard, Sundrani, and Yan, to incorporate with the teachings of Mahmood, and to utilize two hash chains for two different types of transactions, so that the different types of transactions can be stored in a corresponding hash chain, and the user can access one or more respective blockchain based on the type of transactions.
Claims 7 and 14 recite “locking an account activity chain by appending a second lock block to the account activity chain … appending an account activity chain transaction to the account activity chain … unlocking the account activity chain … presenting the account activity chain.” Leonard discloses a blockchain ledger storing financial information, such as account and account activity information. Although Leonard does not disclose a separated hash chain for account activity, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Ramatchandirane et al. (US 10185595 B1) discloses a hash chain with a start block and an end block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685